Appeal by employer and insurance carrier from an award of death benefits to the widow of deceased employee under the Workmen’s Compensation Law. Decedent died from a pulmonary embolism resulting from an operation for an umbilical hernia. The award is contested on the ground that there is lacking competent evidence to support the finding of an accident, the specific claim being a lack of corroboration of hearsay statements. Decedent had filed a claim for compensation prior to bis death and this claim had been disallowed on the ground of no accident and no causal relation. After bis death the claim was reopened and a claim filed for death benefits. Decedent’s testimony had been taken during his lifetime in connection with his claim for compensation. Upon all of the evidence there is sufficient corroboration to support decedent’s hearsay statements of the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.